Crawford, Justice.
(Howard brought an action against Hamilton, under §1445 of the Code, for a trespass in killing one of plaintiff’s hogs in an enclosure belonging to defendant. The latter pleaded the general issue and also the following special pleas : That the fence, though not a legal fence generally, was sufficient as to hogs (describing it); that though the fence was not five feet high it was nowhere lower than four and a half feet, and in some places was seven feet high; that the fence had been sufficient to keep out other hogs; that he gave plaintiff notice before killing the hog; and that he claimed a set-off for damages done to his crop by the hog.)